 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis right to an observer.Accordingly, we shall set the election asideand direct that a new election be held?[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]MEMBER RODGERStook no part in the consideration of the aboveDecision, Order, and Direction of Second Election.7 In joining to set the election aside, Member Bean also rests on the further ground thatdenial of the Employer's reasonable request for a momentary delay to obtain an observerfrom Decatur Street prejudiced that essential fairness which ought to prevail at allBoard-conducted elections.Melrose Hosiery Mills,Inc.andUnited Textile Workers of Amer-ica,AFL-CIO, Petitioner.Case No. 11-RC-783. January 27,1956SUPPLEMENTAL DECISION, ORDER, AND DIRECTION OFELECTIONOn November 17, 1955, the Board issued a Decision and Order inthis proceeding,' finding inappropriate a unit limited to employeesof the English Street mill of the Employer. On November 25, 1955,the Petitioner filed a motion for reconsideration and, if necessary, areopening of the record to secure additional evidence.The Employerfiled no response to this motion.The Petitioner in its motion for reconsideration requested as analternative to its request for a single-plant unit, that the Board orderan election at all 3 plants of the Employer as 1 unit. Inasmuch as thePetitioner made an adequate showing of interest for such a unit atthe time the petition was filed, we grant the motion for reconsiderationin this respect and make the following supplemental findings :A question affecting commerce exists concerning the representationof certain employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Employer's operations are carried on at three separate millslocated at High Point, North Carolina.The Board found in the pre-vious Decision and Order that control over the general conditions ofemployment was centralized, that the operations of the three plantswere integrated, and that the employees exercisedsimilarskills andfunctions.From these findings of fact, it is apparent that a three-plant unit as now requested by the Petitioner is appropriate.On thebasisof undisputed testimony given at the hearing by theEmployer's vice presidents, we find that the following persons have1114 NLRB 1166.115 NLRB No. 25. CHARLES W. CARTER CO.251the authority to hire and discharge and are supervisors within themeaning of the Act :English Street mill:The superintendent, assistant superintendent,foremen, and assistant foreman in the knitting department, foremen inthe looping department, the dye house, and the finishing room, and aperson named Steed, who is in charge of electrical equipment and theboiler.Glenn mill:The superintendent and all foremen.Full-fashion and seamless mill:The superintendent, all foremen-fixers, and the foreman in the finishing department.Accordingly,we exclude these classifications from the unit found appropriate.The record shows that the Petitioner already represents under cur-rent contract the employees in the English Street boarding rooms Nos.1 and 2 who the parties agree should be excluded from the unit.Weshall therefore not include them in the election herein.However, theboarders at the Glenn mill and the full-fashion and seamless mill areunrepresented and we shall include them. If the Petitioner is selectedas representative of the employees in the unit described below, theparties may merge this unit and the English Street unit for bargain-ing purposes.Accordingly, we find that all production and maintenance employeesof the Employer's three hosiery mills located at High Point, NorthCarolina, and referred to as the English Street mill, the Glenn mill, andthe full-fashion and seamless mill, including all plant clericals, andthe watchmen, but excluding the boarders in boarding rooms Nos. 1 and2, all office clerical employees, professional employees, and supervisorsas defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.[The Board vacated the Order dismissing the petition.][Text of Direction of Election omitted from publication.]CharlesW. Carter Co.-LosAngelesandMrs. Edwin SelvinInternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,AFL-CIO,and Its Local 986, andIts Joint Council No.42, and Its Western Conference of Team-sters Organizing CommitteeandMrs. Edwin Selvin.Cases Nos.21-CA-2147 and 21-CB-685. January 30, 1956DECISION AND ORDEROn October 3, 1955, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding that115 NLRB No. 43.